DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. (CURRENTLY AMENDED) A method of detecting a ligature on a door, the method
comprising the steps:
(i) providing a door mounted within a door frame on mounting means,
movement sensing means configured to determine whether the door is moving relative to the door frame, load sensing means configured to determine a load applied by the door to the mounting means, and processing means;
(ii) determining whether the door is substantially stationary using the
movement sensing means;
(iii) when the door is determined to be substantially stationary, determining the load applied by the door a plurality of times to provide a plurality of load readings;
(iv) averaging the plurality of load readings to produce an average load reading;
(v) calculating a threshold value from the average load reading;
(vi) determining the load applied by the door; and

the threshold value, wherein a load that is greater than the threshold value Is indicative of [[a]] the ligature on the door.

22. (CURRENTLY AMENDED) A method of detecting a ligature on a door, the method
comprising the steps:
(i) providing a door mounted within a door frame on mounting means;
(ii) providing an apparatus for determining a load applied by the door, the apparatus comprising mounting means configured to mount the apparatus onto a hinge or pivot, a movement sensor configured to detect movement of the apparatus or the door, at least one load sensor configured to determine the load applied to the apparatus by the door, and attachment means configured to attach the apparatus onto the door or into the floor or into a door frame or into a door closer in the head of the door frame;
(iii) determining whether the door is substantially stationary using the movement sensor;
(iv) when the door is determined to be substantially stationary, determining a plurality of times via the at least one load sensor the load applied by the door so as to provide a plurality of load readings;
(v) averaging the plurality of load readings to produce an average load
reading;
(vi) calculating a threshold value from the average load reading;
(vii) determining the load applied by the door; and
the ligature on the door.

Allowable Subject Matter
Claims 1-14 and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to door alarms that may detect a ligature on the door to which the door alarm is installed.  The prior art fail to teach “detecting a ligature on a door by determining whether the door is substantially stationary by using a movement sensor; when the door is determined to be substantially stationary, determine the load applied by the door to determine the ligature on the door”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967. The examiner can normally be reached M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TOAN N PHAM/           Primary Examiner, Art Unit 2684                                                                                                                                                                                             	11/24/21